Tuesday       22nd

          April, 1997.



Phillip Deangelo Harris, Jr.,                               Appellant,

against      Record No. 1952-95-2
             Circuit Court No. F-95-2158

Commonwealth of Virginia,                                   Appellee.

                          Upon a Rehearing En Banc

          Before Judges Benton, Coleman, Willis, Elder, Bray,
                  Fitzpatrick, Annunziata and Overton


             Patricia P. Nagel, Assistant Public Defender
             (David J. Johnson, Public Defender, on
             brief), for appellant.

             Margaret Ann B. Walker, Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General, on brief), for appellee.



          In Harris v. Commonwealth, 23 Va. App. 311, 477 S.E.2d 1

(1996), a majority of a panel of the Court reversed the judgment of

the trial court.   The Commonwealth's petition for rehearing en banc
was granted and heard on March 20, 1997.    For the reasons stated in

the panel's majority opinion, the majority reverses the decision of

the trial court.   Accordingly, the stay of this Court's October 15,

1996 mandate is lifted.

          Judges Willis, Fitzpatrick and Overton would affirm the

judgment of the trial court for the reasons stated in the dissenting

opinion of the original panel decision.
         This order shall be published and certified to the trial

court.

                         A Copy,

                              Teste:

                                        Cynthia L. McCoy, Clerk

                              By:

                                        Deputy Clerk